uniform issue list internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to t ep ra t3 date apr legend decedent custodianf trust g individual a dear this is in response to a request for a ruling dated date submitted by your authorized representative concerning the tax consequences of a certain proposed rollover of the proceeds from an individual_retirement_account ira following the death of decedent you are the spouse of decedent decedent whose date of birth was ileleial died shonen at the age of you were born sree aie and were at the date of decedent's death decedent created trust g in decedent was the grantor and trustee of trust g trust g was revocable during decedent's lifetime and became irrevocable upon decedent's death individual a was named as successor trustee of trust g in case of decedent's death or inability to serve at the time of decedent's death decedent was the owner of an ira with custodian f the ira meets the requirements of sec_408 of the internal_revenue_code pursuant to the designation of beneficiary set forth in the adoption_agreement decedent designated himself as trustee under trust g as the primary beneficiary of the ira decedent had not begun to take distributions from the ira as of the date of his death and had not made any election as to the form of distribution from the ira that could restrict the ability of the trust with respect to his distribution election page trust g provides for the disposition of the trust assets upon decedent's death in the event you survived decedent the provisions provide for the creation of three trusts trust a_trust b and trust c trust g provides in part that the amount allocated to trust c shall be an amount equal to the maximum amount if any that can pass under this subparagraph and result in no federal estate_tax by reason of the unified_credit but no other credit available to the grantor's estate for federal estate_tax purposes after taking into consideration all property and interests in property included in determining grantor's gross_estate for federal estate_tax purposes which pass or have passed under other paragraphs of this trust agreement under grantor's will and otherwise than under this trust agreement and such will in addition paragraph fiirst b a of the trust agreement includes the following sentence subject_to the foregoing the allocation of property and interests in property including case to trust c in satisfaction of the amount above described shall be made by the trustee in the trustee's discretion provided that the property and interests in property to sic allocated shall have fair market values at the date or dates of allocation aggregating the amount above described paragraph first b b of trust g provides in part that the amount allocated to trust b shall be an amount if any equal to the gst_exemption provided for in sec_2631 a of the internal_revenue_code_of_1986 as amended which remains available to grantor's estate after any allocation to trust c in addition paragraph first b of trust g provides that t he allocation of property and interests in property and interests in property including cash to trust b in satisfaction of the amount above described shall be made by the trustee in the trustee's discretion provided that the property and interests in property so allocated shall have fair market values at the date or dates of allocation aggregating the amount above described paragraph first b c of trust g provides that alll of the rest of the entire then remaining principal of the trust estate shall thereafter be separately held administered and distributed as trust a upon the terms and limitations hereinafter set forth as reflected on decedent’s federal gift_tax retums and federal tax_return decedent made lifetime taxable_gifts totaling dollar_figure all of which were potentially subject_to generation-skipping_transfer_tax gstt as reflected on the decedent's federal tax returns and schedule r part line of the decedent's federal estate_tax_return decedent allocated dollar_figure of his gstt exemption to these transfers as a result of these prior taxable_gifts under the terms of trust g big_number will be allocated to trust c dollar_figure unified_credit exemption equivalent less dollar_figure of prior taxable_gifts to be funded with assets having a fair_market_value at the date or dates of allocation aggregating this amount and dollar_figure will be allocated to trust b dollar_figure gsst exemption less dollar_figure of gstt exemption allocated to prior taxable_gifts to be funded with assets having a fair_market_value at the date or dates of allocation aggregating this amount under the terms of trust g the balance of the trust estate will be allocated to trust a under the terms of paragraph first b a of trust g trust c is to be distributed to decedent's issue who survive him per stirpes under the terms of paragraph first c of trust g trust a and trust b are to be held for your benefit the trustee is directed to distribute all of the net_income derived from each of trust a and trust b at least quarter- annually to you in addition the trustee is authorized to distribute to you such amounts from the principal of trust a and trust b as the trustee in the trustee's absolute discretion deems necessary or advisable for your health support and maintenance in addition page paragraph first c provides in part that you shall have the power at any time and from time to time to withdraw any part of all of the principal of trust a and the trustee shall promptly comply with any written request by her the trustee intends to fund trust c with cash and other assets none of which will consist of distributions from the ira having a value as of the date of distribution of dollar_figure the trustee intends to fund trust b with cash and other assets none of which will consist of distributions from the ira having a value as of the date of distribution of dollar_figure the trustee intends to allocate the entire balance of the ira to trust a for purposes of this ruling_request the ira should be treated as consisting of two amounts the base_amount and the rollover amount the base_amount is dollar_figure which is the sum of the amounts to be allocated to trust b and trust c the rollover amount is the remaining value of the ira in excess of the base_amount because the provisions of paragraph first b a limit the amount of trust b to the amount of the unused gst_exemption the trustee has no discretion to allocate the rollover amount to trust b or to trust c but must allocate the rollover amount to trust a the base_amount could be allocated either entirely to trust a or entirely to trust b and trust c or partly to each although the trustee intends to allocate the base_amount to trust a the trustee as trustee of trust a intends to request a distribution of the rollover amount from the ira to be distributed to trust a upon receipt by the trustee of the roliover amount from the ira into trust a you intend to withdraw the rollover amount from trust a and roll over such funds to an ira set up and maintained in your name the rollover will be made no later than days from the date that the distribution of the rollover amount from the ira is made to trust a you have not and will not roll over any amounts from a qualified pan or ira into another qualified pian or ira during the one-year period ending on the day that you received distribution of the rollover amount from trust a based upon the above facts rulings are requested that you will be treated as the payee or distributee of the ira with respect to the rollover amount the rollover amount does not represent an inherited ira within the meaning of sec_408 of the code with respect to you you are eligible to roll over the rollover amount into an ira set up an maintained in your name pursuant to sec_408 of the code as long as the rollover of such distribution occurs no later than days after the date of the rollover amount is received by trust a you will not be required to include in gross_income for federal_income_tax purposes for the year in which the rollover amount is timely made or any prior year any portion of the rollover amount rolled over to the ira set up and maintained in your name with respect to the four ruling requests sec_408 of the code provides in general that except as otherwise provided in sec_408 any amount_paid or distributed from an ira shall be included in gross_income by the payee or distributee as the case may be page sec_408 of the code provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and b sec_408 a i of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distributions sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in such subparagraph from an ira which was not includible in his gross_income because of the application of sec_408 sec_408 of the code provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 of the code provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to sec_408 of the code a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira sec_401 and ili of the code set forth respectively the 5-year rule and the exception to it for the distribution of the interest of any employee who dies before distributions have begun in accordance with subparagraph a ii sec_401 provides that if any portion of the employee's interest in payable to or for the benefit of a designated_beneficiary il such portion will be distributed in accordance with regulations over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary and iii such distributions begin not later than one year after the date of the employee's death or such later date as the secretary may by regulations prescribe for purposes of clause ii the portion referred to in subclause i shall be treated as distributed on the date on which such distributions begin sec_1_401_a_9_-1 q a c-3 a of the proposed_regulations provides as to a non- spouse beneficiary that in order to satisfy the rule in code sec_401 of the code the exception to the five-year rule for non- spouse beneficiaries distributions must commence on or before december of the calendar_year immediately following the calendar_year in which the employee died sec_1_401_a_9_-1 q a c-4 c provides that non-spouse beneficiaries may elect on an individual basis whether the five-year rule in sec_401 a b ii or the exception to the five-year rule in sec_401 a b iii of the code applies to distributions such election by a non-spouse beneficiary must be made no later than december of the calendar_year following the ira owner's death in order to page satisfy the requirements for the exception to the five-year rule this rule also applies to the distribution of the entire remaining benefit if as of the employee’s date of death an individual is designated as a beneficiary in addition to the employee’s spouse sec_1_408-8 q a a-4 b of the proposed_regulations states in relevant part that in the case of an individual dying after date the only beneficiary of the individual who may elect to treat the beneficiary's entire_interest in the trust as the beneficiary's own account is the individual's surviving_spouse if the surviving_spouse makes such an election the surviving spouse's interest in the account then would be subject_to the distribution_requirements of sec_401 of the code rather than those of sec_401 an election to claim the ira as the surviving spouse's own will be considered to have been made by the surviving_spouse if any required amounts in the account including any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 into an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under sec_401 the result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained generally if a decedent's ira proceeds pass through a third party eg a_trust and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus generally the surviving_spouse will not be eligible to roll over the ira proceeds into his or her own ira however if the trustee s of a_trust which distributes ira proceeds to a surviving_spouse has no discretion with respect to either the allocation of the ira proceeds to a_trust or a subtrust within the trust or to the payment of the ira proceeds to the surviving_spouse then for purposes of sec_408 of the code the internal_revenue_service will treat the surviving_spouse as having acquired the ira proceeds from the decedent and not from the trust you are the surviving_spouse of decedent the trustee intends to fund trust b and trust c with cash and other assets none of which will consist of distributions from the ira the trustee intends to allocate the entire balance of the ira to trust a because the provisions of paragraph first b a limit the amount of trust c to the unused unified_credit exemption equivalent and the provisions of paragraph first b b limit the amount of trust b to the amount of the unused gst_exemption the trustee has no discretion to allocate the rollover amount to trust b or to trust c but must allocate the rollover amount to trust a once the rollover amount is allocated to trust a pursuant to the terms of trust g you have the power to demand payment of the rollover amount thus the trustee has no discretion with respect to either the allocation of the rollover amount of the ira proceeds to trust a or to the payment of the rollover amount of the ira proceeds to you therefore you are treated as having acquired the rollover amount from decedent and not from trust a you will roll over the rollover amount of the ira proceeds into an ira maintained by you the rollover will take place within sixty days of the date the distribution was made from decedent's ira into trust a therefore in regard to your ruling requests we concluded as follows you will be treated as the payee or distributee of individual's a ira with respect to the rollover amount page the rollover amount does not represent an inherited ira within the meaning of sec_408 of the code with respect to you you are eligible to roll over the rollover amount into an ira set up and maintained in her own name pursuant to sec_408 of the code as long as the rollover of such distribution occurs no later than 60th day after the date the rollover amount is received by trust a you will not be required to include in gross_income for federal_income_tax purposes for the year in which the roll over of the rollover amount is timely made or any prior year any portion of the rollover amount rolled over from decedent's ira to the ira set up and maintained in your name this ruling assumes that the ira either has met or will meet the requirements of code sec_408 at all times relevant thereto this ruling is directed solely to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent this ruling assumes that the distribution from the decedent’s ira and the proposed rollover will occur no later than date as a result it does not include the effect if any that the proposed_regulations under sec_1_401_a_9_-1 and sec_1_408-8 published in the federal_register on date have on the proposed transaction pursuant to a power_of_attorney on file with the service the original of this letter_ruling is being sent to your authorized representative sincerely yours vo rances v sioa manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose copy of letter to authorized representative cc
